
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 71
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Brady of
			 Pennsylvania submitted the following concurrent resolution; which was
			 referred to the Committee on Oversight and
			 Government Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States Postal Service should issue a commemorative postage stamp
		  honoring Wilt Chamberlain and that the Citizens’ Stamp Advisory Committee
		  should recommend to the Postmaster General that such a stamp be
		  issued.
	
	
		Whereas Wilt Chamberlain was a professional NBA basketball
			 player for 14 years, playing for the Philadelphia/San Francisco Warriors, the
			 Philadelphia 76ers, and the Los Angeles Lakers;
		Whereas in his first NBA season, Wilt Chamberlain was
			 named Rookie of the Year, Most Valuable Player in the NBA All-Star Game, and
			 Most Valuable Player for the regular season;
		Whereas Wilt Chamberlain won a total of 4 regular-season
			 Most Valuable Player awards in the NBA (1960, 1966, 1967, 1968);
		Whereas Wilt Chamberlain holds a number of NBA records,
			 including top single-season scoring average, most regular season rebounds, most
			 rebounds in a single game, top rookie scoring average, and top single season
			 rebounding average; and
		Whereas, on March 2, 1962, Wilt Chamberlain became the
			 only NBA player to score 100 points in a single game: Now, therefore, be
			 it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States
			 Postal Service should issue a commemorative postage stamp honoring Wilt
			 Chamberlain; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such
			 stamp be issued.
			
